DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.  Currently, claims 1-4, 9 and 15-20 are pending, but claims 16-20 remain withdrawn as directed to non-elected subject matter and claims 1-4, 9 and 15 are examined as follows.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in US 2002/0190935 (hereinafter Maeda) in view of Burroughes et al. in US .

Regarding claim 1, Maeda discloses an electronic device (Maeda’s Figs. 6), comprising: a driving circuit substrate (Maeda’s Figs. 1-2 and par. 44) comprising a plurality of active elements and a plurality of light emitting units disposed on the driving circuit substrate (Maeda’s Figs. 1-2 and par. 44-45, 63), wherein each of the light emitting units is electrically connected to a corresponding one of the active elements (Maeda’s Figs. 1-2 and par. 44-45, 63);  wherein one of the active elements provides a first current to a corresponding one of the light emitting units such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 63-65, 84-87), and when the lighting efficiency of the corresponding one of the light emitting units is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P) of the corresponding one of the light emitting units (Maeda’s Fig. 5 and par. 63-65: e.g. 10G), the first current provided by the one of the active elements is a current value (Maeda’s Fig. 5 and par. 65: V0 for e.g. EL element 10G), wherein another one of the active elements provides a second current to another corresponding one of the light emitting units such that lighting efficiency of the another corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 12,15-16, 19, 54, 65), and wherein when the lighting efficiency of the another corresponding one of the light emitting units is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P for e.g. EL element 10R or 10B) of the another corresponding one of the light emitting units (Maeda’s Fig. 5 and par. 63-65: e.g. 10R or 10B), the second current provided by the another one of the active elements is another current value (Maeda’s par. 21, 63-65, 68-71: for 10R or 10B). 
Maeda fails to explicitly disclose the current value is different from the another current value. Maeda also fails to disclose a plurality of packages spaced apart from each other, wherein at least one of the light emitting units is disposed in each of the packages and each of 
However, Maeda does disclose the value of the applied current is set for each color of the EL elements so that the luminous efficiency is 80% or more (Maeda’s par. 12, 15-16, 19 and 54) and each EL element driven independently (Maeda’s par. 21, 63-64, 68-71).  Furthermore, in the related field of endeavor of EL elements, Burroughes discloses different relationships between voltage/current and luminous efficiency (Burroughes’s Figs. 5-7 and par. 4, 55: Luminous efficiency [Lm/W] peaks at different voltages for blue, green and red). Therefore, it would have been obvious to one of ordinary skill in the art that the current value at highest lighting efficiency will be different for different color EL elements (as disclosed by Burroughes’s in Figs. 5-7) in order to obtain the predictable result of setting the current value for each color such that each color EL element has a luminous efficiency of 80% or more of the maximum (Maeda’s par. 15). By doing such combination, Maeda in view of Burroughes’s disclose the current value is different from the another current value (Maeda’s par. 68-71: upon combination, each different color EL element has a current applied that results in peak efficiency and is different due to the varying relationships for each color as disclosed per Burroughes’s Figs. 5-7 and par. 4, 55).  
Still Maeda in view of Burroughes fail to disclose a plurality of packages spaced apart from each other, wherein at least one of the light emitting units is disposed in each of the packages and each of the packages comprises a carrier substrate and an encapsulation layer sealing the at least one of the light emitting units on the carrier substrate. Nevertheless, in the related field of endeavor of manufacturing light emitting displays, Hsieh discloses a plurality of packages spaced apart from each other (Hsieh’s Figs. 16-17 and par. 52: LED units 900), wherein at least one of the light emitting units is disposed in each of the packages (Hsieh’s Figs. 1-3, 15 and par. 31, 50), and each of the packages comprises a carrier substrate (Hsieh’s Figs. 1, 3-5, 9 and par. 31, 37, 45: 101, 18 or 73) and an encapsulation layer (Hsieh’s Figs. 4-5 and 
An electronic device (Maeda’s Figs. 6), comprising:
a driving circuit substrate (Maeda’s Figs. 1-2 and par. 44) comprising a plurality of active elements (Maeda’s Figs. 1-2 and par. 44-45, 63: TFTs); 
a plurality of light emitting units (Maeda’s Figs. 1-02 and par. 44-45, 63: EL elements) disposed on the driving circuit substrate (Maeda’s Figs. 1-2 and par. 44-45, 63), wherein each of the light emitting units (Maeda’s Figs. 1-2 and par. 44-45, 63) is electrically connected to a corresponding one of the active elements (Maeda’s par. 63);  and
a plurality of packages (Hsieh’s Figs. 16-17 and par. 52: LED units 900) spaced apart from each other (Hsieh’s Figs. 16-17 and par. 52), wherein at least one of the light emitting units is disposed in each of the packages (Hsieh’s Figs. 15 and par. 50: optoelectronic units 77 which are light emitting per Figs. 1-3 and par. 31: layer 102), and each of the packages comprises a carrier substrate (Hsieh’s Figs. 1, 3-5, 9: 101, 18 or 73) and an encapsulation layer (Hsieh’s Figs. 4-5 and par. 37: 16) sealing the at least one of the light emitting units on the carrier substrate (Hsieh’s Figs. 1, 3-5, 9: 16 over 3 [which includes 101] and on 18 or 73);
wherein one of the active elements (Maeda’s par. 63: e.g. TFT for 10G) provides a first current to a corresponding one of the light emitting units (Maeda’s Fig. 5 and par. 63-65, 84-87: current V0 for an EL element, e.g. 10G), such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 65, 84-87), and 
when the lighting efficiency of the corresponding one of the light emitting units is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P) of the corresponding one of the light emitting units (Maeda’s Fig. 5 and par. 63-65: e.g. 10G), the first current provided by the 
wherein another one of the active elements (Maeda’s par. 63: e.g. TFT for 10R or 10B) provides a second current (Maeda’s par. 21, 63-65, 68-71: current V0 for EL element 10R or 10B) to another corresponding one of the light emitting units (e.g. 10R or 10B of Maeda’s par. 63), such that lighting efficiency of the another corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 12,15-16, 19, 54, 65), and
wherein when the lighting efficiency of the another corresponding one of the light emitting units is a highest lighting efficiency (Maeda’s Fig. 5 and par. 64-65: at P for e.g. EL element 10R or 10B) of the another corresponding one of the light emitting units (Maeda’s Fig. 5 and par. 63-65: e.g. 10R or 10B), the second current provided by the another one of the active elements is another current value (Maeda’s par. 21, 63-65, 68-71: for 10R or 10B);
the current value is different from the another current value (Maeda’s par. 68-71: upon combination, each different color EL element has a current applied that results in peak efficiency and is different due to the varying relationships for each color as disclosed per Burroughes’s Figs. 5-7 and par. 4, 55).

Regarding claim 2, Maeda in view of Burroughes and Hsieh disclose wherein the one of the active elements comprises a thin film transistor (Maeda’s par. 63). 

Regarding claim 3, Maeda in view of Burroughes and Hsieh fail to explicitly disclose wherein in a region with 1 inch diagonal, a number of the light emitting units is greater than or equal to 10. However, Hsieh does disclose that each LED unit is a square with a size of 0.5mm (Hsieh’s Figs. 16A, 16C and par. 54: unit 900) and that the spacing between LED units is P3 in both directions ≤ 0.6mm (Hsieh’s Fig. 16C and par. 52) and suggests at least 3 LED units in a diagonal matrix of 4x3 (Hsieh’s Fig. 16A).  Thus, the diagonal length of each LED unit is 0.7mm 

    PNG
    media_image1.png
    286
    437
    media_image1.png
    Greyscale


Regarding claim 9, Maeda in view of Burroughes and Hsieh disclose wherein the light emitting units form a plurality of pixels (Maeda’s Fig. 2 and par. 63), each of the pixels comprises at least three of the light emitting units (Maeda’s Fig. 2 and par. 60-63).

Regarding claim 15, Maeda in view of Burroughes and Hsieh disclose wherein three of the light emitting units are disposed in the one of the packages (Hsieh’s Figs. 18-19 and par. 54), and the three of the light emitting units are used for generating three different colors of light capable of being mixed into a white light (Hsieh’s Figs. 18 and par. 54: RGB, Maeda’s par. 60), each of the light emitting units is electrically connected to the corresponding one of the active elements (Maeda’s par. 63). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Burroughes and Hsieh as applied above, in further view of Prache et al. in US 2001/0045929 (hereinafter Prache).
Maeda in view of Burroughes and Hsieh fail to disclose the first current comprising a plurality of pulse currents spaced apart from each other, the one of the active elements provides a peak value of each of the pulse currents to the corresponding one of the light emitting units, such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100%. However, in the related field of endeavor of EL panel driving, Prache discloses the current driving the EL elements comprising a plurality of pulse currents spaced apart from each other (Prache’s Fig. 2 and par. 42). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing, to use Prache’s teachings of a current pulse driving the EL element in Maeda in view of Burroughes and Hsieh’s invention, in order to obtain the benefit of a switched mode of operation that allows a larger range of voltages to control the luminance values (Prache’s par. 14-15). By doing such combination, Maeda in view of Burroughes, Hsieh and Prache disclose:
wherein the first current (Maeda’s par. 63-64, 84-87) comprises a plurality of pulse currents spaced apart from each other (upon combination with Prache’s Fig. 2 and par. 42), the one of the active elements (Maeda’s par. 63 TFT equivalent to Q1 of Prache’s par. 44) provides a peak value of each of the pulse currents (Prache’s Fig. 2) to the corresponding one of the light emitting units (Maeda’s par. 63-64, 84-87 EL equivalent to 110 in Prache’s Figs. 1-3), such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s par. 65, 84-87).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621